/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 2, 2014

                                    No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                              v.

                           LONGVIEW ENERGY COMPANY,
                                    Appellee

                 From the 365th Judicial District Court, Zavala County, Texas
                           Trial Court No. 11-09-12583-ZCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                       ORDER
        Appellants The Huff Energy Fund, L.P. and WRH Energy Partners L.L.C.'s unopposed
first motion for extension of time to file reply brief is hereby GRANTED. Time is extended to
May 28, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court